Filed 6/28/21 Patterson v. Rice CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION TWO

 DANITA E. PATTERSON,                                              B294786

          Plaintiff and Appellant,                                 (Los Angeles County
                                                                   Super. Ct. No.
          v.                                                       SC128357)

 JENNIFER RAE RICE, Individually
 and as Trustee, etc.,

          Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Lawrence Cho, Judge. Affirmed.
      Danita E. Patterson, in pro. per., for Plaintiff and
Appellant.
      Cunningham, Treadwell & Bartelstone and David S.
Bartelstone for Plaintiff and Respondent

                ________________________________________
      Plaintiff and appellant Danita E. Patterson appeals from a
judgment entered in favor of defendants and respondents
Jennifer Rae Rice, Jennifer Rae Rice, as Trustee, and the
Jennifer Rae Rice Revocable Trust (referred to collectively as
Rice) after the superior court granted Rice’s motion for judgment
on the pleadings.1 This action is the latest in several
unsuccessful legal challenges brought by Patterson to the 2010
foreclosure sale of certain residential property. Because we
conclude the action is barred by the three-year statute of
limitations, we affirm.
                          BACKGROUND
1.    The Loan and Trustee’s Sale
      On October 20, 2006, Patterson executed a promissory note
and deed of trust encumbering real property located at 13020
Pacific Promenade, Unit 401, Playa Vista, to obtain a home loan
in the principal amount of $541,600 from Pacific Mutual
Funding, Inc., doing business as Pacific Residential Financing.
The deed of trust named Mortgage Electronic Registration
Systems, Inc. (MERS) as the beneficiary and Ticor Title as the
trustee. The deed of trust was recorded with the Los Angeles
County Recorder’s Office on November 3, 2006.
      In April 2008, Quality Loan Service Corporation was
substituted as the trustee under the deed of trust and MERS
assigned its rights in the deed of trust to Deutsche Bank National
Trust Company (Deutsche Bank).
      Patterson defaulted on her loan payments. On May 5,
2008, Quality Loan Services Corporation issued and recorded a
notice of default. On November 2, 2009, Quality Loan Services

      1 Patterson represented herself in this appeal and in all
related underlying actions.

                                 2
Corporation initiated nonjudicial foreclosure proceedings
pursuant to Civil Code section 2923.5 et seq. and recorded a
notice of trustee’s sale. The property was sold on May 24, 2010,
for $429,000 to Deutsche Bank, the foreclosing beneficiary and
the highest bidder at the trustee’s sale, and a trustee’s deed upon
sale was recorded on or about June 1, 2010.
2.     First Lawsuit
       On February 18, 2011, Patterson filed an action to quiet
title against Deutsche Bank, Quality Loan Services Corporation,
Pacific Residential Financing, and MERS, and recorded a lis
pendens in the county recorder’s office on February 28, 2011.
       On March 18, 2011, Patterson sued these same defendants
plus Ocwen Loan Servicing LLC in a first amended complaint for
intentional misrepresentation, fraudulent concealment, breach of
fiduciary duty, breach of covenant of good faith and fair dealing,
violation of the Real Estate Settlement Procedures Act (RESPA),
unfair and deceptive acts and practices, violation of the Truth In
Lending Act (TILA), declaratory relief, quiet title, injunctive
relief, and set aside trustee sale.
       On April 7, 2011, some defendants removed the action to
federal district court based upon the inclusion of the RESPA and
TILA causes of action. Defendants moved to dismiss the first
amended complaint on April 13, 2011. The district court heard
and granted with prejudice defendants’ motion to dismiss the
first amended complaint as to all causes of action. In its July 14,
2011 order, the court stated Patterson “shall not have leave to
amend her First Amended Complaint as to Defendants, as her
First [intentional misrepresentation], Second [fraudulent
concealment], Fifth [violation of RESPA violation], and Seventh
[violation of TILA] claims are statutorily time barred against


                                 3
these Defendants. Further, [Patterson] has failed to state facts
sufficient to allege any of her other claims against these
Defendants, and has not indicated any ability to allege facts
which would remedy the deficiencies in Defendants’ Motion to
Dismiss.”
       Patterson appealed from the district court’s order of
dismissal in the Ninth Circuit Court of Appeals. On October 31,
2014, the circuit court affirmed the order, with the exception of
Patterson’s sixth cause of action for unlawful and unfair acts and
practices, which the court found had been prematurely dismissed
and sufficiently alleged, and remanded for Patterson to pursue
her claim under California Business and Professions Code section
17200.
       On remand, after the federal district court granted her
request, Patterson filed a second amended complaint against the
same previously named defendants on May 8, 2015. Defendants
filed an answer on June 1, 2015. On January 21, 2016, the
district court dismissed the complaint for lack of prosecution.
The court subsequently declined Patterson’s motion to vacate the
order of dismissal, which was later affirmed by the Ninth Circuit
Court of Appeals.
3.     Second Lawsuit
       On February 4, 2016, Patterson filed a verified complaint in
federal district court against the same previously named
defendants. The complaint alleged causes of action for
intentional misrepresentation, negligent misrepresentation,
fraudulent concealment, promissory estoppel, and unfair
competition (Bus. & Prof. Code, § 17200.) Defendants filed
answers to the complaint on May 3 and 9, 2016.



                                4
       On September 16, 2016, defendants moved for judgment on
the pleadings. Patterson filed notice of nonopposition and the
federal district court granted defendants’ motion for judgment on
the pleadings, finding all causes of action were time-barred by
the applicable statutes of limitation.
4.     Current Lawsuit
       In May 2017, Rice acquired title to the property located at
13020 Pacific Promenade, Unit 401, Playa Vista, from Deutsche
Bank. A grant deed was recorded in the Los Angeles County
Recorder’s Office on June 1, 2017. Rice filed an unlawful
detainer action against Patterson, and prevailed, taking
possession of the property.2
       Patterson filed a complaint on November 9, 2017, and then
a first amended complaint on March 19, 2018, against Rice in the
superior court. The operative pleading, however, was the second
verified amended complaint for cloud of title, which Patterson
filed against Rice on May 14, 2018. Following a partially
successful demurrer without leave to amend, only the first cause
of action, for cancellation of instruments (Rice’s grant deed),
remained.
       On November 8, 2018, Rice filed a motion for judgment on
the pleadings, which is the subject of this appeal, and a request
for judicial notice. Patterson filed opposition on November 20,
2018, and a motion for acceptance of exhibits on November 27,
2018. Rice filed a reply on November 28, 2018.
       Following argument by the parties and consideration of all
filed documents, on December 5, 2018, the superior court granted

      2Patterson unsuccessfully attempted to remove the
unlawful detainer action to federal district court. (Rice v.
Patterson 2017 U.S. Dist. LEXIS 209431.)

                                 5
judgment on the second amended complaint, specifically, the sole
remaining cause of action for cancellation of instruments, based
upon res judicata (collateral estoppel). The court entered
judgment on February 8, 2019.
       Patterson’s application for reconsideration of the motion
was denied, and she filed a notice of appeal. Patterson filed a
proposed settled statement, and Rice filed a response. The
superior court modified Patterson’s proposed settled statement
and certified it as modified.
                           DISCUSSION
       In her opening brief, Patterson contends the superior court
erred by granting judgment on her second amended complaint
“without evidence” of Deutsche Bank’s wrongful foreclosure.
       In response, Rice argues judgment on the pleadings was
proper because the remaining cause of action for cancellation of
instruments was barred by the statute of limitations and
collateral estoppel. Patterson’s reply briefly contests the superior
court’s ruling concerning collateral estoppel. She does not
address Rice’s statute of limitations argument. We agree
Patterson’s remaining cause of action for cancellation of
instruments is untimely and the superior court properly granted
Rice’s motion for judgment on the pleadings.
1.     Standard of Review
       “ ‘A judgment on the pleadings in favor of the defendant is
appropriate when the complaint fails to allege facts sufficient to
state a cause of action. [Citation.] A motion for judgment on the
pleadings is equivalent to a demurrer and is governed by the
same de novo standard of review.’ ” (People ex rel. Harris v. Pac
Anchor Transportation, Inc. (2014) 59 Cal.4th 772, 777; accord,
York v. City of Los Angeles (2019) 33 Cal.App.5th 1178, 1193.)


                                 6
“ ‘ “We treat the pleadings as admitting all of the material facts
properly pleaded, but not any contentions, deductions or
conclusions of fact or law contained therein.” ’ ” (Tarin v. Lind
(2020) 47 Cal.App.5th 395, 403–404; accord, Burd v. Barkley
Court Reporters, Inc. (2017) 17 Cal.App.5th 1037, 1042.) “If a
judgment on the pleadings is correct on any theory of law
applicable to the case, we will affirm it regardless of the
considerations used by the superior court to reach its conclusion.”
(Bucur v. Ahmad (2016) 244 Cal.App.4th 175, 185; see Monsanto
Co. v. Office of Environmental Health Hazard Assessment (2018)
22 Cal.App.5th 534, 544–545.)
2.     Statute of Limitations
       A statute of limitations prescribes the period “beyond which
a plaintiff may not bring a cause of action.” (Fox v. Ethicon Endo-
Surgery, Inc. (2005) 35 Cal.4th 797, 806.) It “strikes a balance
among conflicting interests. If it is unfair to bar a plaintiff from
recovering on a meritorious claim, it is also unfair to require a
defendant to defend against possibly false allegations concerning
long-forgotten events, when important evidence may no longer be
available.” (Pooshs v. Philip Morris USA, Inc. (2011) 51 Cal.4th
788, 797.) A plaintiff must bring a claim within the limitations
period after the cause of action accrued, which happens “ ‘when
the cause of action is complete with all of its elements.’ ” (Fox v.
Ethicon Endo-Surgery, Inc., supra, 35 Cal.4th at p. 806; see Code
Civ. Proc., § 312.) Under the “ ‘last element’ ” accrual rule, the
statute of limitations ordinarily “runs from ‘the occurrence of
the last element essential to the cause of action’ ”—
wrongdoing, causation, and harm. (Aryeh v. Canon Business
Solutions, Inc. (2013) 55 Cal.4th 1185, 1191.)



                                 7
3.     Patterson’s Remaining Cause of Action for
       Cancellation of Instruments Was Time-barred
       As noted, Patterson’s sole remaining cause of action in her
second amended complaint was for cancellation of instruments
(“Cancellation of Defendants’ [Rice’s] Instrument(s) (i.e., Grant
Deed”). Patterson’s claim Rice’s grant deed was fraudulent and
thus voidable was premised on her allegations Deutsche Bank
wrongfully foreclosed on the residential property “on May 24,
2010 lacking a duly perfected title and proper assignments” and
“transferred the property through deceptive trade practices” to
Rice. Patterson further alleged she would be deprived of the
residential property to which she holds legal title.
       Actions for wrongful foreclosure based “upon a liability
created by statute, other than a penalty or forfeiture” are subject
to a three-year statute of limitations. (Code Civ. Proc., § 338,
subd. (a).) Where, as here, the wrongful foreclosure action is
allegedly based upon fraud or mistake, a three-year statute of
limitations applies. (Id., § 338, subd. (d).) Such actions accrue
when foreclosure proceedings are initiated (Engstrom v. Kallins
(1996) 49 Cal.App.4th 773, 783), unless accrual is postponed by
the discovery rule (Fox v. Ethicon Endo-Surgery, Inc., supra, 35
Cal.4th at pp. 806–807).
       The complaint in this current lawsuit was filed in
November 2017, more than seven years after the May 24, 2010
foreclosure by Deutsche Bank. Patterson fails to address the
limitations periods and fails to argue why her claim for
cancellation of instruments premised on an allegation of a 2010
wrongful foreclosure with a three-year statute of limitations is
not time-barred. The arguments Patterson does raise—the
superior court erred by taking the mandatory settlement


                                 8
conference and related hearings off calendar, Rice and her
counsel violated numerous unnamed statutes, Rice committed
perjury, colluded with Deutsche Bank, and harassed Patterson,
and Patterson’s due process rights were violated because three
different bench officers handled her proceedings, some of whom
were purportedly biased against her and enabled defendants’
fraud—are neither relevant nor persuasive. To the extent
Patterson also argues the merits of her wrongful foreclosure
claim against Deutsche Bank, we need not address that
argument in light of our conclusion her claim is untimely.
       Accordingly, we conclude the superior court’s judgment on
the pleadings was proper.
                          DISPOSITION
       The judgment is affirmed. Respondents are entitled to
costs on appeal.
       NOT TO BE PUBLISHED.




                                         LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     CHAVEZ, J.



                                9